DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 2 August 2021.  Claims 1, 5 and 9 are currently amended.  Claims 1, 5 and 9 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS Nano, 11, 2697-2705, hereinafter Liu.
	Regarding claim 1, Liu teaches a bilayer separator for a Li-S battery. The separator is engineered to mitigate the polysulfide shuttling effect between a cathode and anode of the battery (abstract).
	The separator comprises a polypropylene separator and MoO3 nanowires (“nanorods”) coated on one side of the separator (p. 2697, last paragraph, p. 2698, st paragraph; p. 2703, 2-4th paragraph and figure 1).
	The first layer of the bilayer separator is the polypropylene separator and the second layer is the layer comprising the MoO3 nanowires (“nanorods”).
	The bilayer separator is formed to mitigate the polysulfide shuttling effect between a cathode and anode of the battery (abstract).

	Regarding claim 9, Liu teaches a Li-S battery having a MoO3 bilayer separator (“isolation film”). 
The Li-S battery comprises an anode, a cathode and a bilayer separator between the anode and the cathode (p. 2704, Section Electrochemical Measurements). 
	The bilayer separator comprises a polypropylene separator and MoO3 nanowires (“nanorods”) coated on one side of the separator (p. 2697, last paragraph, p. 2698, Section Synthesis and Characterization of RSL, 1st paragraph; p. 2703, 2-4th paragraph and figure 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ACS Nano, 11, 2697-2705, hereinafter Liu in view of U.S. Pre-Grant Publication No. 2014/0302370, hereinafter Woodford and RSC Advances, 2, 7487-7491, hereinafter Huang.
	Regarding claim 5, Liu teaches a method of manufacturing a bilayer separator for a Li-S battery. The separator is engineered to mitigate the polysulfide shuttling effect between a cathode and anode of the battery (abstract).
	Liu’s method involves forming a dispersion of a plurality of MoO3 nanowires (“nanorods”) in ethanol and then coating the plurality of MoO3 nanowires (“nanorods”) onto one side of a polypropylene separator. The method further involves a drying step to form the bilayer separator. One layer is the polypropylene and the second layer is the layer including the MoO3 nanowires (“nanorods”) (p. 2704, Section Frabrication of RSL and figure 1).
	Liu fails to teach: 1) that the MoO3 nanowires (“nanorods”) dispersion is formed in isopropyl alcohol and 2) a wet-grinding step for forming the MoO3 nanowires (“nanorods”).
	Regarding 1), Isopropyl alcohol is a well-known medium for forming MoO3 dispersions – see, Huang, Introduction section, last paragraph. 
	Thus it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed inventio to use the closely related isopropyl alcohol rather than ethanol for the dispersion medium without undue experimentation and with a reasonable expectation of success.
Regarding 2) the formation of metal oxide nanostructures through wet grinding of larger metal oxide particles is well-known in the art – see, e.g. Woodford (paragraph [0047]). Isopropyl alcohol is further a well-known medium for forming MoO3 dispersions – see, Huang, Introduction section, last paragraph. 
3 nanowires (“nanorods”) via a wet-grinding step in an isopropyl alcohol dispersion without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Liu reference and the combination of the Liu, Woodford and Huang references have been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759